330 F.2d 613
Bonn Kraus GINSBURG and John Paul Ginsburg, Minors, by their Guardian ad Litem, Betty K. Ginsburgv.Paul GINSBURG, Appellant.
No. 14675.
United States Court of Appeals Third Circuit.
Argued April 10, 1964.
Decided April 22, 1964.

Appeal from the United States District Court for the Western District of Pennsylvania; Louis Rosenberg, District Judge.
Paul Ginsburg, pro se, appellant.
I. Martin Wekselman, Pittsburgh, Pa. (Robert M. Brown, Pittsburgh, Pa., on the brief), for appellees.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The court below found that the appellant's "Motion to Strike Judgment and Quash Execution Thereon" presented no new matter and "was merely a rehash and a resubmission of contentions incorporated previously in various motions". The court then concluded "that what is now being done is purely a matter of delay" and denied the motion. This appeal followed.


2
Our independent examination of the long series of post judgment motions filed by the appellant in this case convinces us that the district court's characterization and disposition of this motion were proper.


3
The district court's order will be affirmed. The appellees' costs and an attorney's fee of $500. on this appeal shall be taxed against the appellant. See Ginsburg v. Stern, 295 F.2d 698 (C.A.3, 1961), cert. denied, 368 U.S. 987, 82 S. Ct. 603, 7 L.Ed.2d 525 (1962).